Title: To Thomas Jefferson from Bernard Peyton, 25 June 1825
From: Peyton, Bernard
To: Jefferson, Thomas

Dear Sir,Richd
25 June 1825I recd this morning the letter you addressd to my care, for Judge Dade, & have forwarded it on to Brents=ville, Prince William County, near his residence, he having left here on Wednesday last—I hope this letter covers an offer of the Professorship of Law, in the University, to him, firmly believing him qualified to fill the station full as well, if not better, than either of the Gentlemen to whom it has been offered already—& as well as any man that can be commanded by the salary offd—With great respect Dr SirYours very TrulyBernard Peyton